Citation Nr: 1135169	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for residuals of ventral hernia repair, other than scarring.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, postoperative laminectomy L5, with a history of sciatica of the right lower extremity.  

3.  Entitlement to an initial, compensable rating for a residual scar, laminectomy surgery.  

4.  Entitlement to an initial, compensable rating for abdominal scarring status post multiple abdominal surgeries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989, and from March 1990 to July 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision in which the RO, inter alia, denied service connection for sciatica of the right and left legs as well as right and left hip conditions.  The RO also granted service connection for residuals of ventral hernia repair (evaluated as 40 percent disabling), gastroesophageal reflux disease (GERD), status-post Nissen fundoplication, with hiatal hernia, esophagitis, and duodenitis (evaluated as 30 percent disabling), residuals of laminectomy, L5, with DDD (evaluated as 20 percent disabling), tinnitus (evaluated as 10 percent disabling), right ear hearing loss (evaluated as 0 percent disabling), a scar, abdomen, residuals of multiple surgeries, including a ventral hernia repair (evaluated as 0 percent disabling), a scar, lumbar spine, residual of laminectomy (evaluated as 0 percent disabling), and hypertension (evaluated as 0 percent disabling).  Each grant of service connection was effective August 1, 2006.  

In January 2008, the Veteran filed a notice of disagreement (NOD) with the February 2007 rating decision.  In correspondence dated in May 2008, the RO advised the Veteran that his January 2008 NOD was considered invalid because he did not list the specific issue or issues that he wanted to appeal.  He was advised that he had 60 days to submit the issue or issues he wanted to appeal.  In July 2008, he clarified the issues he wished to appeal.  A statement of the case (SOC) regarding claims for higher initial ratings for GERD, DDD of the lumbar spine, tinnitus, right ear hearing loss, abdominal scarring, a lumbar spine scar, and hypertension, and claims for service connection for sciatica of the bilateral lower extremities and a bilateral hip disability was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

An SOC regarding the claim for a higher initial rating for residuals of ventral hernia repair was issued in October 2009.  The Veteran filed a substantive appeal (via a VA Form 9) later that month.    

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the disabilities listed on the title page, the Board has characterized the issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In December 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is also of record.  

On the date of the DRO hearing, the Veteran submitted a statement indicating that he was withdrawing from appeal the issues of entitlement to a higher initial rating for tinnitus, a higher initial rating for right ear hearing loss, and service connection for a bilateral hip condition.  During the December 2010 Board hearing, the Veteran indicated that he was withdrawing the claim for an initial rating in excess of 30 percent for GERD, status-post Nissen fundoplication, with hiatal hernia, esophagitis, and duodenitis.  As such, these claims are no longer in appellate status.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  

In a September 2009 rating decision, the RO granted service connection for left lower extremity sciatica, evaluated as 0 percent disabling from August 1, 2006 and 10 percent disabling from August 7, 2009.  This represents a full grant with respect to the claim for service connection for sciatica of the left lower extremity.  The RO also granted an initial 10 percent rating for hypertension.  The RO noted that, in his March 2009 substantive appeal, the Veteran had indicated that he was seeking a 10 percent rating for hypertension and, as such, the September 2009 rating decision also represented a full grant with respect to the claim for a higher initial rating for that disability.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  The Board has considered the fact that, in a statement submitted with the March 2009 substantive appeal, the Veteran indicated that he was seeking a rating of 10 percent or more for hypertension; however, neither the Veteran nor his representative has subsequently asserted that the Veteran is seeking a rating in excess of 10 percent for hypertension.  Moreover, during the December 2010 hearing, the Veteran's representative clarified the issues on appeal, and made no mention of a claim for a higher rating for hypertension.  Accordingly, the Board agrees with the RO that the September 2009 award of a 10 percent initial rating for hypertension represented a full grant with respect to the benefit sought as regards that claim.  

In the October 2009 supplemental SOC (SSOC), the RO characterized the claim for a higher initial rating for lumbar spine DDD as the propriety of an initial evaluation of 20 percent for DDD lumbar spine, postoperative laminectomy L5, with history of sciatica right lower extremity.  The RO indicated that service connection for a history of sciatica, right lower extremity, had been granted, but that a separate compensable rating could not be assigned because the evidence did not show mild incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In light of the foregoing, only the four issues listed on the title page remain in appellate status.  

Finally, the Board notes that in August 2011, the Veteran submitted additional evidence in support of his appeal.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  As the claims for higher initial ratings for residuals of ventral hernia repair, a laminectomy scar, and abdominal scarring are being granted, the Board finds that the Veteran is not prejudiced by consideration of these claims without a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1102.  As the claim for a higher initial rating for DDD of the lumbar spine is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304.

The Board's decision regarding the claims for entitlement to higher initial ratings for residuals of ventral hernia repair, other than scarring, a residual scar, laminectomy surgery, and abdominal scarring status post multiple abdominal surgeries is set forth below.  The claim for a higher initial rating for DDD of the lumbar spine, postoperative laminectomy L5, with a history of sciatica of the right lower extremity, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the December 2010 hearing, the Veteran's representative asserted that the RO had erroneously assigned a 10 percent rating for the Veteran's left lower extremity sciatica.  The rating code sheet of the September 2009 rating decision reflects that the Veteran is in receipt of a 10 percent rating for left lower extremity sciatica, from August 7, 2009, pursuant to Diagnostic Code 8520.  Pursuant to Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Despite the rating code sheet and the decision that a 10 percent rating was warranted for left lower extremity sciatica, from August 7, 2009, in the body of the September 2009 rating decision, the RO stated that, "We have assigned a 20 percent evaluation effective the date the evidence shows increase, 8-7-09 based on moderate incomplete paralysis with decreased sensation and slight motor loss."  Accordingly, it appears that the reference to a 10 percent disability rating elsewhere in the rating decision was in error.  As the Veteran has not perfected an appeal as regards his left lower extremity sciatica, this matter is referred to the RO for appropriate action, to include correction of the September 2009 rating code sheet.  

Moreover, in correspondence dated in October 2009, the Veteran's representative raised a claim for service connection for erectile dysfunction, to include as secondary to service-connected DDD of the lumbar spine.  As the RO has not adjudicated a claim for service connection for erectile dysfunction, to include as secondary to service-connected DDD of the lumbar spine, it is not properly before the Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  Since the August 1, 2006 effective date of the grant of service connection, the residuals of ventral hernia repair have been manifested by a persistent, inoperable ventral hernia, with weakened abdominal wall muscles and fascia.  

3.  Since the August 1, 2006 effective date of the grant of service connection, the Veteran's laminectomy scar has been manifested by credible reports of pain, which are corroborated by the evidence of record.  

4.  Since the August 1, 2006 effective date of the grant of service connection, the Veteran's abdominal scarring has been manifested by credible reports of pain, which are corroborated by the evidence of record.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for residuals of ventral hernia repair, other than scarring, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7339 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for a laminectomy scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for abdominal scarring are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As discussed herein, the Board is granting a 100 percent initial rating for the Veteran's residuals of ventral hernia, other than scarring.  

As regards the claims for higher initial ratings for the Veteran's laminectomy scar and abdominal scarring, in his March 2009 VA Form 9, the Veteran asserted that he believed that both his abdominal scars and his back scar should be evaluated as 10 percent disabling.  While, in a statement submitted with his VA Form 9, the Veteran noted that the RO had continued 0 percent ratings for his abdominal and lumbar scars, and asserted that he was entitled to a 20 percent rating, this is clearly a reference to a combined rating of 20 percent based on both the abdominal scars and the lumbar scar being rated 10 percent disabling.  Notably, in correspondence dated in October 2009, the Veteran's representative asserted that the evidence of record supported a 10 percent rating for tender and painful scars.  

As discussed in the introduction, a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise.  See A.B., 6 Vet. App. at 38.  The record reflects that the Veteran is seeking a 10 percent rating for his abdominal scarring and a 10 percent rating for his laminectomy scar.  Accordingly, the decision herein, granting such ratings, represents a full grant of the benefit sought with respect to each of these claims.    

Given the favorable disposition of each of the claims herein decided, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of Ventral Hernia Repair

In the February 2007 rating decision, the RO granted service connection and assigned an initial 40 percent rating for residuals of ventral hernia repair, effective August 1, 2006, pursuant to Diagnostic Code 7339.  

Under Diagnostic Code 7339, a 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2010).  

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award a 100 percent initial rating for residuals of ventral hernia repair, other than scarring.  

By way of history, service treatment records reflect that the Veteran underwent laproscopic Nissen fundoplication for GERD in October 2002.  He subsequently developed ventral (incisional) hernias.  He had two ventral hernias repaired in March 2003.  In May 2003, he had a hematoma evacuated from a repair site.  In September 2003 a seroma was drained.  In September 2004, the Veteran experienced recurrence of one of his hernias, requiring placement of prosthetic mesh.  In a March 2006 addendum to a May 2004 Medical Evaluation Board, the Medical Board noted that the Veteran had undergone several incisional hernia repairs, and had another hernia at his right upper quadrant trocar site.  Examination revealed a nonreducible, nontender hernia at the right upper abdominal trocar site.  

The Veteran was afforded a VA examination in October 2006.  He gave a history of in-service surgeries to correct his ventral hernia, and described current symptoms of occasional pain and discomfort.  Examination of the abdomen revealed a ventral hernia measuring 15 cm. by 3 cm., consistent with the Veteran's previous diagnosis.  The examiner commented that the Veteran did not require a belt or truss.  On musculoskeletal examination, there was no generalized muscle weakness or muscle wasting noted.  The pertinent diagnosis was ventral hernia with residual scar.  

A March 2007 record of private treatment reflects that the Veteran had developed another abdominal hernia, which was causing him some pain.  His physician recommended that he seek surgical evaluation.  

In correspondence dated in February 2009, the Veteran's private physician, Dr. K.E.H., reported that he had been treating the Veteran since 2003.  He noted that the Veteran had a midline incisional hernia as well as a four by four inch bulge in the right upper quadrant, which had been characterized as a scar tissue mass.  

During the June 2009 RO hearing, the Veteran testified that he had had seven surgeries concerning his ventral hernias.  He added that, while he had not been told by a doctor that his hernias were inoperable, it was his opinion that, after seven attempts, they were inoperable.  The Veteran testified that his ventral hernias caused constant pain, and stated that he could not wear a hernia belt.  He reported that his middle hernia was not reducible.  He asserted that the physician who performed the October 2006 VA examination looked at his stomach, but did no pushing on it.  The Veteran stated that he currently had two hernias, which he described as massive, the size of a baseball and softball.  

On VA examination in August 2009, the Veteran reported pain and discomfort resulting from his ventral hernia.  Examination of the abdomen revealed a ventral hernia, noted to be a residual of the Nissen surgery.  The hernia measured 7 cm. by 5 cm. and was located at the midline of the abdomen.  The examiner commented that the hernia could not be supported by a truss or belt, and noted that there was mild diastasis recti present.  The abdominal wall muscles and fascia surrounding the hernia revealed weakened muscle tone.  The hernia was described as inoperable.  The pertinent diagnosis was post-operative midline ventral hernia.  The examiner noted that the Veteran's hernia was active, but there was not evidence that it was problematic.  

In his October 2009 substantive appeal, the Veteran asserted that he is entitled to a 100 percent rating for residuals of ventral hernia repair, and reported that he had persistent, severe diastasis of the recti muscles and weakness of the muscular and fascial support of the abdominal wall.  He added that his hernia had been diagnosed as inoperable.  

During the December 2010 Board hearing, the Veteran testified that he could not wear a belt for his hernia, as he had scar tissue sticking out like a baseball as well as an adherent scar.  

The medical evidence of record reflects that the Veteran has continued to suffer from ventral hernias since service.  The most recent VA examination indicated that the Veteran had a hernia measuring 35 square cm. which could not be supported by a truss or belt.  Significantly, examination of the abdominal wall muscles and fascia surrounding the hernia revealed weakened muscle tone and the hernia was described as inoperable.  Despite the VA examiner's statement that there was not evidence that the ventral hernia was problematic, the foregoing findings are consistent with a 100 percent rating.  Specifically, the August 2009 VA examination report indicates that the Veteran has a ventral hernia with weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.  Although the same VA examination report indicates that the Veteran has only mild, as opposed to severe, disastasis of recti muscles, the rating criteria under Diagnostic Code 7339 are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

In light of the medical evidence that the Veteran has weakened abdominal wall muscles and fascia surrounding the his ventral hernia, which has been described as inoperable, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 100 percent rating are met.  The Board concedes that, while it may be debatable as to whether the Veteran's current ventral hernia is "massive", it is, at least, large and is certainly persistent.  

Additionally, the record reflects that the Veteran has complained of problems with ventral hernias since service.  Although the October 2006 VA examiner found no generalized muscle weakness or muscle wasting on musculoskeletal examination, no specific findings regarding muscular and fascial support of the abdominal wall were rendered.  Notably, during the December 2010 Board hearing, the Veteran's representative asserted that the Veteran's condition had not changed since he left service.  Accordingly, and, again, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted effective August 1, 2006, the effective date of the grant of service connection.  

Given the foregoing analysis, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 100 percent rating for the service-connected residuals of ventral hernia repair, other than scarring, are met.

B.  Laminectomy Scar and Abdominal Scarring

As an initial matter, the Board recognizes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  The RO has considered the amended regulations in the January 2009 SOC and the October 2009 SSOC.  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim for service connection was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claims under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008.  No prejudice has resulted to the Veteran in the consideration of the amended criteria by the RO in January and October 2009, as the RO also considered the former criteria.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

In the February 2007 rating decision, the RO granted service connection and assigned initial noncompensable (0 percent) ratings for a residual laminectomy scar and abdominal scarring, effective August 1, 2006, pursuant to Diagnostic Codes 7805 and 7802, respectively.  

Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part, while Diagnostic Code 7802 provides a 10 percent rating for scars, other than of the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7805 (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 at Note (2).

The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, and 7804.

Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches. (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to award 10 percent initial ratings for the service-connected laminectomy scar and abdominal scarring.  

As discussed above, the record reflects that the Veteran underwent several surgical procedures as regards ventral hernias during service.  In a March 2006 addendum to a May 2004 Medical Evaluation Board, the Medical Board noted that the Veteran continued to complain of pain at the trocar sites from his Nissen fundoplication, and had persistent pain at the left upper quadrant trocar site, which had been explored for evacuation and drainage of a hematoma.  On examination, the trocar site in the left upper abdomen was mildly tender to direct palpation.  

In an October 2006 statement submitted with his claim for service connection, the Veteran described constant pain in the upper left part of his stomach at an indentation and scar, where he had had three hernias and two hematomas.  He also described pain on the other side of his stomach, where mesh had been put in for hernia repair.  

The Veteran underwent VA examination in October 2006.  He described scars as a result of several stomach surgeries.  He denied any symptoms; however, the examiner noted that functional impairment included scar tissue and occasional discomfort.  Examination revealed multiple scars in the abdominal region from the Veteran's numerous stomach surgeries.  There was a midline scar measuring 7 cm. by 1 cm., a scar to the right, measuring 4 cm. by 0.5 cm., a scar to the left, measuring 6.5 cm. by 1 cm., and two small scars, each measuring 2.5 cm. by 1 cm.  The scars were depressed, although there was no ulceration, adherence, instability, inflammation, edema, tissue loss, or hypopigmentation noted.  The examiner commented that there was no tenderness, although there was disfigurement.  There was keloid formation of less than six square inches.  The scars were each slightly hyperpigmented, irregular, and showed abnormal texture.  The diagnoses included status post abdominal and stomach surgeries times six, with residual scars as described and status post L5 laminectomy.  In an addendum, the examiner described the laminectomy scar as level, with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hyopopigmentation, hyperpigmentation, or abnormal texture.  The examiner added that the scar did not result in limitation of motion.  

A record of treatment from Dr. K.E.H., dated in February 2009, described the Veteran's abdominal scars as well-healed.  In correspondence dated the following day, Dr. K.E.H. indicated that the Veteran had a history of nine abdominal surgeries, including Nissen fundoplication and numerous incisional hernia repairs.  He reported that the Veteran had ongoing painful scarring in the abdomen with an adherent scar in the left upper quadrant, causing pain, as well as a midline abdominal scar with an incisional hernia.  He further noted that the Veteran had permanent scarring in the lumbar spine area as a result of his lumbar spine surgeries, and noted that he complained of chronic itching and pain in the scar area.  

During the June 2009 RO hearing, the Veteran testified that the October 2006 VA examiner did not look at his back and, while he looked at his stomach, he did not look at his abdominal scars.  He described his abdominal scars as painful and tender and added that he had not told the October 2006 VA examiner that his scars were not painful and tender.  He testified that, if too much pressure was put on one of his hernia scars, it could start filling up with blood.  

On VA examination in August 2009, the Veteran described his laminectomy scar as painful.  Examination revealed a linear scar measuring 7.8 cm. by 0.2 cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was described as superficial, with no inflammation, edema, keloid formation, or disfigurement.  The scar did not result in limitation of motion or function.  The pertinent diagnosis was status-post lumbar surgery (multiple surgeries) with scar.  The examiner clarified that there had been several surgeries through the same site.  He noted that the scar seemed well-healed and there was no indication that the scar was problematic, disfiguring, or tender on examination.  

The Veteran described his abdominal scars as painful and adherent, with skin breakdown.  Examination revealed a midline abdominal scar, due to the Veteran's Nissen fundoplication surgery, with repeat surgeries for ventral hernia through the same scar.  This scar measured 9 cm. by 1 cm.  The Veteran also had a left upper quadrant scar, due to the drainage site for the Nissen surgery with attempted repair of hernia, which measured 2 cm. by 1 cm.  There were two additional scars in the left lower quadrant and right upper quadrant, each due to another drainage site from the Nissen surgery, which measured 1.5 cm. by 1 cm. and 3 cm. by 1.5 cm., respectively.  Each of the aforementioned scars was described as not painful on examination, and there was no skin breakdown, inflammation, edema, or keloid formation.  None of the scars resulted in limitation of motion or function.  While the left upper quadrant scar was described as disfiguring and deep, with underlying tissue damage, the other scars were each described as superficial and not disfiguring.    

The pertinent diagnosis was status-post Nissen fundoplication with one major scar with residuals of a ventral hernia and four scars due to drainage tube sites.  The examiner noted that there should be five such scars, but one was not well visualized).  He noted that the left upper quadrant scar was disfigured and adherent.  

During the December 2010 Board hearing, the Veteran's wife testified that his back and abdominal scars were tender and hurt him, and stated that she noticed him wincing when she touched the area of the scars.    

In August 2011 correspondence to his congressman, the Veteran reiterated that his abdominal scars are painful.  

The Veteran has described his laminectomy and abdominal scars as painful, as indicated during his June 2009 hearing and the August 2009 VA examination.  Although he denied any symptoms regarding stomach scars on VA examination in October 2006, the examiner noted that functional impairment included occasional discomfort.  Despite the fact that the October 2006 VA examiner found the Veteran's scars not to be tender on examination and the August 2009 VA examiner reported that the scars were not painful on examination, the Veteran's description of his scars as painful is supported by the February 2009 correspondence from Dr. K.E.H., wherein he noted that the Veteran had ongoing, painful scarring in the abdomen.  He particularly noted that the adherent scar in the left upper quadrant was causing pain.  Moreover, this physician reported that the Veteran had permanent scarring in the lumbar spine area, and that the Veteran complained of chronic itching and pain.  

The Veteran's description of his scars as painful is further corroborated by his wife's December 2010 testimony, that she noticed the Veteran wincing when she touched him in the area of his scars.  

The Board notes that the Veteran is competent to report symptoms of pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  Additionally, the Board has considered the fact that some of the Veteran's June 2009 hearing testimony appears to be contradicted by the evidence of record.  In this regard, he testified that the October 2006 VA examiner did not look at his abdominal scars or laminectomy scar; however, the detailed examination findings, including measurements of the abdominal scars, indicate that the Veteran's scars were, in fact, examined.  Nevertheless, the Veteran has continually described his service-connected scars as painful and, as indicated above, such description is supported by the February 2009 letter from Dr. K.E.H. and the December 2010 testimony of his wife.  Accordingly, the Board finds the Veteran's description of his service-connected scars as painful to be credible.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).

Based on the foregoing, the Board finds that initial 10 percent ratings for the service-connected laminectomy scar and the service-connected abdominal scarring are warranted, pursuant to Diagnostic Code 7804.  

Although the Veteran has multiple abdominal scars, the Board finds that only one 10 percent rating is appropriate under Diagnostic Code 7804.  First, the scars are all related to the Veteran's in-service Nissen surgery, and resultant hernias.  Second, the Board notes that Note (1) to Diagnostic Code 7801 only provides for separate ratings for scars when they are in widely separated areas (as on two or more extremities or on anterior and posterior surfaces of extremities or trunk).  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  This strongly implies that, pursuant to the rating criteria in effect prior to October 23, 2008, scars in close proximity should only be rated as a unit.  

The Board adds that, as previously discussed, while a claimant is generally presumed to be seeking the maximum benefit under the law, he may limit his claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected condition.  A.B., 6 Vet. App. at 39.  Here, the Veteran and his representative have specifically requested 10 percent ratings for the service-connected laminectomy scar and abdominal scarring.  As such, the Board's decision herein constitutes full grants of the benefits sought regarding these claims.  


ORDER

An initial 100 percent rating for residuals of ventral hernia repair, other than scarring,  is granted, subject to the legal authority governing the payment of VA compensation.

An initial 10 percent rating for a residual scar, laminectomy surgery is granted, subject to the legal authority governing the payment of VA compensation.

An initial 10 percent rating for abdominal scarring status post multiple abdominal surgeries is granted, subject to the legal authority governing the payment of VA compensation.




REMAND

The Board's review of the claims file reveals that further action regarding the claim remaining on appeal is warranted.  

As an initial matter, the Board notes that, during his June 2009 hearing, the Veteran testified that an overall combined rating of 100 percent would satisfy all of his appeals.  The Board's decision herein grants a 100 percent rating for residuals of ventral hernia repair (as well as 10 percent ratings for the service-connected laminectomy scar and abdominal scarring).  Accordingly, on remand, the RO should clarify whether the Veteran wishes to continue his appeal as regards the claim for an initial rating in excess of 20 percent for DDD of the lumbar spine.  If he does not wish to continue such appeal, a written statement to that effect should be associated with the claims file.  

In the event that the Veteran does not provide a written statement indicating his desire to withdraw the claim for a higher initial rating for DDD of the lumbar spine, the Board finds that further development with respect to this claim is warranted.  

The Veteran's DDD of the lumbar spine was most recently evaluated during VA examination in August 2009.  He described pain, stiffness, fatigue, spasms, decreased motion, paresthesias, and numbness.  Examination of the thoracolumbar spine revealed evidence of radiating pain down the left leg.  There was positive straight leg raising, bilaterally.  There was no ankylosis of the spine.  Range of motion testing revealed flexion to 2 degrees with extension, right and left lateral flexion and right and left lateral rotation each to 1 degree.  The examiner commented that he believed that the Veteran staged some of his examination, with marked over exaggeration of what would otherwise be a more likely than not significant chronic pain pattern.  The pertinent diagnosis was status-post multiple lumbar surgeries for L4-5 discectomy, epidural fibrosis, and lumbar stenosis, with residuals of degenerative joint disease (spondylosis), and intervertebral disc syndrome (IVDS) sciatic nerve, affecting the left leg.  The examiner noted that the Veteran offered basically no range of motion.  He commented that the Veteran had reason to have a significant pain pattern, but not to the degree which he attempted to display.  The examiner opined that the Veteran, unfortunately, exhibited clear malingering behavior, which was unnecessary, as his surgeries and pain medication use allowed for a clear understanding of the amount of pain he experienced.  The examiner concluded by stating that the effect of the Veteran's disabilities on his usual occupation was that he could work in a light duty desk job only.  

The reported range of motion findings on VA examination in August 2009 appear to be inconsistent with the fact that the Veteran is able to continue working, albeit in a light duty desk job.  In light of the opinion that the August 2009 VA examination demonstrated clear malingering behavior, coupled with the fact that, as will be discussed below, this claim must be remanded to obtain outstanding medical records, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  During the December 2010 hearing, the Veteran indicated his willingness to report for a VA examination.  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim for a higher initial rating (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

To ensure that the record that all due process requirements are met, and that that the record before each VA physician is complete, on remand, the RO also obtain and associate with the claims file all outstanding  pertinent medical records. 

VA has a duty to make as many requests as necessary to obtain records in the possession of a federal agency, unless it is concluded that such records do not exist, or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  In August 2011, the Veteran submitted medication profile, apparently from the Cherry Point Naval Health Clinic, reflecting medications issued from October 1996 through July 2011.  While records of treatment from the Cherry Point Naval Health Clinic and Camp LeJeune Naval Hospital, dated from August 2007 to November 2009, have been associated with the claims file.  The medication profile submitted in August 2011 indicates that additional pertinent treatment records are available.  

Thus, the Board finds that the RO should obtain and associate with the claims file all outstanding pertinent treatment records from the Cherry Point Naval Health Clinic and Camp LeJeune Naval Hospital, dated from August 2006 through August 2007 and since November 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.
 
The record also reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, during his June 2009 hearing, the Veteran reported that he would be seeing his pain management specialist that day.  During an October 2009 VA psychological examination, the Veteran reported that he continued to have back pain and saw a pain specialist, Dr. K.E.H.  While records of treatment from Dr. K.E.H., dated from October 2004 to February 2009, have been associated with the claims file.  The June 2009 testimony indicates that more recent pertinent treatment records are available.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the Veteran.  As the claim is being remanded, the RO should obtain and associate with the claims file any records of treatment pertinent to the claim remaining on appeal from Dr. K.E.H.  If current authorization to obtain these records is required, the RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The Board further finds that additional notification action in connection with the claim remaining on appeal is warranted.  In September 2006, the Veteran was provided notice of the information and evidence necessary to substantiate the original claim for service connection for a low back disability, as well as how VA determines disability ratings and effective dates.  The January 2009 SOC and October 2009 SSOC included the pertinent rating criteria.  Nevertheless, the Veteran has not been provided a VCAA notice letter advising him of the information and evidence necessary to substantiate the claim for an initial rating in excess of 20 percent.  

Hence, the RO should, through notice compliant with the VCAA, give the Veteran another opportunity to provide evidence or information in support of his claim for an initial rating in excess of 20 percent for DDD of the lumbar spine, postoperative laminectomy L5, with a history of sciatica of the right lower extremity.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim, as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should also explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited to above, is warranted.  The RO's readjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the Veteran and clarify whether he wishes to continue his appeal as regards the claim for an initial rating in excess of 20 percent for DDD of the lumbar spine.  If he does not wish to continue such appeal, a written statement to that effect should be associated with the claims file.  Unless the Veteran withdraws the claim for an initial rating in excess of 20 percent for DDD of the lumbar spine, proceed with the development requested below.   

2.  The RO should obtain from the Camp LeJeune Naval Hospital and the Cherry Point Naval Health Clinic any records of evaluation and/or treatment of the Veteran, dated from August 2006 through August 2007 and since November 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  The RO should explain how to establish entitlement to an initial rating in excess of 20 percent for DDD of the lumbar spine, postoperative laminectomy L5, with a history of sciatica of the right lower extremity, as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

If current authorization is required to obtain outstanding treatment records from Dr. K.E.H. (identified above), since February 2009, the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file.   The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. K.E.H., since February 2009, (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment (other left lower extremity sciatica) associated with the Veteran's DDD of the lumbar spine, to include any right lower extremity sciatica.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of the claim should include consideration of whether staged rating, pursuant to Fenderson (cited to above), is warranted.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


